                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



CH Bus Sales, Inc., f/k/a/ CH Trading       Case No. 18-cv-2444 (SRN/KMM)
Company, and its subsidiaries CH Bus
Sales Holdings, LLC and CH Bus Sales,
LLC,

             Plaintiff,

v.

Duane Geiger, individually, and REV
Group, Inc., a Delaware corporation,

             Defendants,

and
                                               ORDER RE: REMAND
Duane Geiger, individually and as a
shareholder of CH Bus Sales, Inc.,

             Third-Party Plaintiff,

v.

Michael Haggerty, individually,

             Third-Party Defendant,
and

CH Bus Sales, Inc.,

             Nominal Defendant.
Richard M. Dahl and Brandt F. Erwin, Madigan Dahl & Harlan, P.A., 222 South Ninth
Street, Suite 3150, Minneapolis, MN 55402 for Plaintiff and Nominal Defendant.

Edward B. Magarian and Brianna Al Taqatqa, Dorsey & Whitney LLP, 50 South Sixth
Street, Suite 1500, Minneapolis, MN 55402 for Defendant REV Group.

Shannon M. McDonough, Bradley R. Hutter, and Tyler P. Brimmer, Fafinski Mark &
Johnson, P.A., 775 Prairie Center Drive, Suite 400, Eden Prairie, MN 55344 for Defendant
and Third-Party Plaintiff Duane Geiger.

Garth G. Gavenda, Lindsay W. Cremona, and T. Christopher Stewart, Anastasi Jellum,
P.A., 14985 North 60th Street, Stillwater, MN 55082 for Third-Party Defendant.


SUSAN RICHARD NELSON, United States District Judge

       On July 20, 2018, Plaintiff CHB filed an eight-count complaint against Defendants in

Hennepin County District Court. CHB’s complaint asserted seven state law-based tort and

contract claims, and one federal law-based trade secrets claim. Defendants timely, and jointly,

removed the complaint to this Court on August 21, 2018, on federal question jurisdictional

grounds with respect to the trade secrets claim, see 28 U.S.C. § 1331, and on “supplemental

jurisdiction” grounds with respect to the seven other claims, see 28 U.S.C. § 1367(a).1

Defendants then promptly moved for judgment on the pleadings with respect to all eight

claims. (See Doc. No. 15.)

       On March 20, 2019, the Court granted Defendants judgment on the pleadings in large

part, and denied it in narrow part, all without prejudice. (See Doc. No. 47.) That is, the Court



1
       In light of the fact that Plaintiff CHB and Defendant Geiger are both Minnesota
citizens, Defendants could not base removal of the state law claims on diversity jurisdiction.
See 28 U.S.C. § 1332.
                                               2
granted Defendants’ motion with respect to six of its eight claims, including the one federal

law-based trade secrets claim, but denied their motion with respect to two of the state law

claims (breach of contract and tortious interference with contract, to be specific). At the end

of its opinion, the Court noted that, given the dismissal of Plaintiff CHB’s one federal law

claim, jurisdiction no longer existed as a matter of right. See 28 U.S.C. § 1367(c)(3) (“The

district courts may decline to exercise supplemental jurisdiction over a claim under

subsection (a) if . . . the district court has dismissed all claims over which it has original

jurisdiction.”). As such, the Court ordered the parties to show cause as to why it should

continue exercising jurisdiction over the litigation, especially in light of the Eighth Circuit’s

admonishment that, “in the usual case in which all federal-law claims are eliminated before

trial, the balance of factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.” (See Doc. No. 47 at 31 (quoting Barstad v.

Murray Cty., 420 F.3d 800, 888 (8th Cir. 2005)).)

       On May 9, 2019, the parties filed letter briefs in response to the Court’s order to show

cause. Plaintiff CHB and Third-Party Defendant Michael Haggerty both requested that the

Court remand the case back to Hennepin County District Court, in line with standard Eighth

Circuit practice; CHB made no indication that it intended to re-plead its dismissed federal

trade secrets claim. (See, e.g., CHB Letter [Doc. No. 51] at 2 (contending that there is “no

judicial economy in trying the state law claims in federal court,” and further noting that

“there are no remaining federal claims, the state law claims are separate and distinct from the

single, dismissed federal law claim under the Federal Trade Secrets Act, and the case is still

                                               3
in the early stages”).) Defendants, however, requested that the Court retain jurisdiction over

the case because the parties were in the midst of discovery and because the case had already

been with the Court for “nine months.” (Defs.’ Letter [Doc. No. 50] at 2.)

       The Court agrees with CHB and Haggerty, and will accordingly remand this case to

Hennepin County District Court. Although 28 U.S.C. § 1367 and Eighth Circuit law both

afford the Court “broad discretion” in jurisdictional situations like this one, the general rule

is that a federal district court should only continue exercising supplemental jurisdiction over

a non-diverse state law suit if a “substantial amount of time and judicial resources” have been

“expended” on a case. Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1141 (8th

Cir. 2014). For example, in a case cited by Defendants, Beaulieu v. Stockwell, Judge Frank of

this Court retained jurisdiction over a non-diverse case in which all federal claims had been

dismissed because Judge Frank had been overseeing the case for “over two years,” and

because settlement appeared to be imminent. 16-cv-3586 (DWF/HB), 2019 WL 78999 (D.

Minn. Jan. 2, 2019).

       Here, by contrast, the Court has invested minimal time and resources into this case,

and settlement does appear to be imminent. That remand might prove marginally disruptive

to the parties’ ongoing discovery schedule does not sway the Court to the contrary; any

discovery the parties have already gathered (or are in the process of gathering) is just as usable

in Hennepin County District Court as it is in United States District Court. And, without any

more compelling reason to suggest that this standard-issue breach of contract suit needs to be

litigated here rather than in state court, the Court declines to break from the default rule

articulated in Barstad. See 420 F.3d at 888 (“In the usual case in which all federal-law claims

                                                4
are eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point

toward declining to exercise jurisdiction over the remaining state-law claims.”).

       Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that this litigation be REMANDED to Hennepin County District Court. The

Clerk of Court is DIRECTED to furnish a certified copy of this Order to the clerk of

Hennepin County District Court, pursuant to 28 U.S.C. § 1447(c).



Dated: June 3, 2019                                      s/ Susan Richard Nelson
                                                         SUSAN RICHARD NELSON
                                                         United States District Judge




                                              5
